 

 

Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page 1 of 14

RECEIVED
SDNY PRO SE OFFICE
TOTSEP SO AMO: 07

UNITED STATES DISTRICT COURT
for the
District of

Pro Se | (Rev, 12/16} Complaint for a Civil Case

Division

Case No.

 

. (to be filled in by the Clerk’s Office)
Grerce Thomas \lanot!
™ Plaintiff(s)
(Write the full name of each plaintiff who is filing this conpiaint,
ifthe names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

SerFacd KesT@Nn
 Gtisiante Noelle Maced Maxwere

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

Jury Trial: check ene) [| Yes [_]No

 

COMPLAINT FOR A CIVIL CASE

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

needed.
Name , (EOR GE THOMAs V EANON
Street Address ZO MALLE LEAF COuR-T
City and County Mals16 L.
State and Zip Code Ad IN B58 fF E
Telephone Number " ©} Tf 74 752 6G
E-mail Address merlin, veraon 2 G MHL com

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ftnown). Attach additional pages if needed.

Page 1 of 5

 

 
 

 

Case 1:20-cv-08129-UA Document 1 Filed 09/30/20 Page 2 of 14

Pro Se { (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name

 

Job or Title (if known)
Street Address

City and County
State and Zip Code

 

 

 

Telephone Number
E-mail Address (f known)

 

Defendant No. 2

Name

 

Job or Title (if known)
Street Address

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No, 3

Name

 

Job or Title (¢f known)
Street Address

City and County
State and Zip Code

 

 

 

 

Telephone Number

 

E-mail Address (if known)

 

Defendant No. 4

Name

 

Job or Title (if known)
Street Address

 

 

City and County
State and Zip Code

 

 

Telephone Number

 

E-mail Address (if known)

 

Page 2 of 5

 

 

 
 

 

Case 1:20-cv-08129-UA Document 1 Filed 09/30/20 Page 3 of 14

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL.

Basis for Jurisdiction

Federal courts are courts of lumited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (chg¢k all that apply)
[Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

L. The Plaintift(s)
a. If the plaintiff is an individual
The plaintiff, (name) CoEDRGE “Tamas Ven ton , is a citizen of the

 

State of (name) LOA) (TED KAN éVeo VM)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , ts incorporated

 

under the laws of the State of (name) ;

 

and has its principal place of business in the State of (name)

 

(ff more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff)

 

2. The Defendant(s)
a. If the defendant is an individual .
The defendant, (name) (nS KANE N., ello Nacsa Navwece is a citizen of
the State of fname} NEW Yo Re . Or is a citizen of

 

(foreign nation) O NvIKD Kk Nepom 7

 

Page 3of 5

 

 
 

 

Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page 4 of 14

Pro Se | (Rev. 12/16) Complaint fora Civil Case

 

b. Ifthe defendant is a corporation
The defendant, frame) , is incorporated under
the laws of the State of (name} , and has its

 

principal place of business in the State of ~ame)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(if mare than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because fexplain):

rs 1D, wases  (eacr)

II. Statement of Claim

 

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of cach claim in a separate paragraph. Attach additional pages if needed.

L WAS ASUSED, PARED, NALGED, BiWP RED BY EWSLAINE Maxed CLL
A Secmte 1 HYDE {AAW LeNDON, Aen Te A ADRESS THEReEr \aucEeD
dies TAKES BY PLANE To NEw YoRK WHERE LUM BABED TE HOVE SEX
wieta MAKWECL AROUND ZOO 2Od2 2008 ks Q av
USTs ACARTMeNT Se VAS OP

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order, Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

fd SEERMGS ZO Muvod Soaks Bahe WANES Basis Kon THes
AMOI 1S MENTAL, CHSIEML SEXUAL ABUSE, AOA SusTAMED WSuRYS

Page 4 of 5

 
 

 

Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page 5 of 14

Pro Se | (Rev, 12/16) Complaint for a Civil Case

 

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: | 7™ AW GANS 2 020

Signature of Plaintiff
Printed Name of Plaintiff

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

EORGE “THOMAS UERNon

 

 

 

 

 

 

 

 

 

 

Page 5 of 5

 

 
 

Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page 6 of 14

AZ-SE&k-2020

L cannot fost TRESE (TENS IN
a
Ike Lost Se T WANE ENKOSED —Fiese Photice

OF Some of my Cudelee
L AWAT Fopiae (Wsrducrion Flom Your

Coukt Hose By Poor AS \ Wwe iw Tae OK

ower Balt

CEveee Troms Verpen

 

 
20- egos ogument 1 pF d 9fg9/20 Page 7 7 of4
© Rovey oes a ER eoning enon BY

Ge. aE GHiSLAne MARWELL,

fia’) 1} pimadivtel _

ecm

ee rr

peer rs | toques

ae 7

| - at  - ees a

 
(2) Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page.g of 14

Roya. £ RK. bex ww So metine Cepeonian (Kiso Rus Tacs

Rowan creer + ProS Aum Guvel To ME BY CANSLAWE MAXWELL
LS EXCMANGE FOR SireNce ys rte $ tooo CASH .

BUE SA Ted WHER GIETS ERom The FRWee Paice ANDREW! |

 
x
3
g
0
se
oe
Out
of
EG)
a
sd
of
Oo
\v
LL
SF
“3
ce
as
af
Q
<§

9

aM

Ruste ALS

(3) Rew

 

 

 
(4) CONC Ges Aeogev
PS

we /

Math Ge AAO) BC i SRE

 
(6) SiLVER Bate. GPs, GlonednBy aceso saree Di ?
Give << < me by RSs bie MAXIELL. .

 
Case 1:20-cv-08129-UA Document1 Filed 09/30/20 Page 12 of 14

 
@) Roabeead a Canes? QoRIERAAE GieaeRDocRmeds Wie
E0hGe VER OY GUGLANE MAXWELL .

Prince and Princess

of Hales

 

 

 

 

 

aaa

 
 

 

   

  

ide,
And Pompey quite exjays his ride,

  
  
     
 

 

   
 

       

 

The bath is rocked from side to side,
And Pompey quite enjoys his ride, ‘

To CLE
1 Les SHS DisTher Cosi, Sputtickns Qicrhier
Tite Vowies Vora Warwan Wien sae Cut House | |
H\WAS- CoskT Mouse - Soo {ea@l, STLeeq
Nel YORK

WS A.

=) "| ae
TSU: b :
" 4
és zi
- a
‘oer,

en with a terri

a ig Tod,
bursts ui trough the door.

5mm approx.

 
   

  
      
 

cut along line to open

Internal Size of envelope: 210m: * >

 
 

 

 

 

 

 

m PROSE ee

 
